Title: Thomas Jefferson to Margaret Bayard Smith, 6 August 1816
From: Jefferson, Thomas
To: Smith, Margaret Bayard


          
            Monticello. Aug. 6. 16
          
          DI have recieved, dear Madam, your very friendly letter of July 21. and Assure you that I feel with deep sensibility it’s kind expressions towards myself, and the more as from a person than whom no other’s could be more in sympathy with my own affections. I often call to mind the occasions of knowing your worth, which the societies of Washington furnished; and none more than those derived from your much valued visit to Monticello. I recognise the same motives of goodness in the solicitude you express on the rumor supposed to proceed from a letter of mine to Charles Thomson on the subject of the Christian religion it is true that, in writing to the translator of the Bible and Testament, that subject was mentioned: but equally so that no adherence to any
			 particular mode of Christianity was there expressed; nor any change of opinions suggested. a change from what? the priests indeed have heretofore thought proper to ascribe to me religious, or
			 rather
			 antireligious sentiments, of their own fabric, but such as soothed their resentments against the Act of Virginia  for establishing religious freedom. they wished him to be thought Atheist, or Deist, or Devil, who could advocate freedom from their religious dictations. but I have ever thought religion a concern purely between our god and our consciences, for which we were
			 accountable to him, and not to the priests. I never told my own religion, nor scrutinised that of another. I never attempted to make a convert, nor wished to change another’s creed. I have ever judged of the religion of others by their lives: and by this
			 test, my dear Madam, I have been satisfied yours must be an excellent one, to have produced a life of such exemplary virtue and correctness. for it is in our lives, and not from our words, that
			 our
			 religion must be read. by the same test the world must judge me. but this does not satisfy the priesthood. they must have a positive, a declared assent to all their interested absurdities. my
			 opinion
			 is that there would never have been an infidel, if there had never been a priest. the artificial structures they have built on the purest of all moral systems, for the purpose of deriving from it
			 pence and power, revolts those who think for themselves, and who read in that system only what is really there. these therefore they brand with such nick-names as their enmity chuses gratuitously
			 to
			 impute. I have left the world, in silence, to judge of causes from their effects: and I am consoled in this course, my dear friend, when I percieve the candor with which I am judged by your
			 justice
			 and discernment; and that, notwithstanding the slanders of the Saints, my fellow-citizens have thought me worthy of trusts. the imputations of irreligion having spent their  force, they think an imputation of change might now be turned to account as a boulster for their duperies. I shall leave them, as heretofore to grope on in the dark.
          Our family at Monticello is all in good health; Ellen speaking of you with affection, and mrs Randolph always regretting the accident which so far deprived her of the happiness of your former visit. she still cherishes the hope of some future renewal of that kindness; in which we all join
			 her, as in the assurances of affectionate attachment and respect.
          Th: Jefferson
        